        Case 1:18-cv-05065-JBW-CLP Document 16 Filed 07/08/19 Page 1 of 2 PageID #: 47




                                                    THE CITY OF NEW YORK
ZACHARY W. CARTER
Corporation Counsel
                                                   LAW DEPARTMENT                                               BRACHAH GOYKADOSH
                                                        100 CHURCH STREET                                      Assistant Corporation Counsel
                                                        NEW YORK, NY 10007                                            bgoykado@law.nyc.gov
                                                                                                                      Phone: (212) 356-3523
                                                                                                                         Fax: (212) 356-1148
                                                                                                  July 8, 2019
        By ECF
        Honorable Cheryl L. Pollack
        United States Magistrate Judge
        United States District Court
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

                 Re:      Chaya Sara Bar-Chaim v. City of New York, et al., 18-cv-5065 (JBW) (CLP)

        Your Honor:

               I am an Assistant Corporation Counsel in the Office of Zachary W. Carter, Corporation
        Counsel of the City of New York, and the attorney assigned to represent defendant City of
        New York in the above-referenced matter. In that capacity, I write to respectfully request an
        adjournment of the settlement conference scheduled for July 17, 2019. Plaintiff consents to this
        request, which is the first of its kind.

                 As the Court is aware, on June 12, 2019, the parties appeared for a status conference.
        (See Docket Entry dated June 12, 2019). At that conference, the parties discussed settling this
        matter, especially in light of the fact that defendants had served a Rule 68 offer of judgment.
        Plaintiff’s counsel conveyed to defense counsel and the Court that the parties were in the same
        “ballpark” concerning settlement but expressed his concern regarding his attorneys’ fees. Your
        Honor ordered that by June 27, 2019, plaintiff provide fee records to defendants. While plaintiff
        has provided fee records, plaintiff allowed the Rule 68 offer of judgment to expire.
        Unfortunately, these fee records are completely redacted, i.e. it is impossible to determine what
        counsel is billing for and why. Furthermore, counsel has billed at an inflated rate; while it is not
        possible to discern from the records who is billing at what rate and why, upon information and
        belief, the paralegal at the firm representing plaintiff is billing at a rate of $325 per hour while
        counsel is billing at a rate of $375 per hour. This is contrary to and a departure from the
        instructions of this Court. See e.g. Martinez v. City of New York, 330 F.R.D. 60 (E.D.N.Y.
        2019). 1 Nonetheless, in a continued effort to litigate this matter in good faith, defendants have

        1
          Indeed, plaintiff’s counsel is not an “experienced” attorney in this field. This representation is made based on the
        fact that it appears that counsel is an attorney of record in four other § 1983 cases in the Eastern District of New
        York and has not litigated any § 1983 cases in the Southern District of New York.
Case 1:18-cv-05065-JBW-CLP Document 16 Filed 07/08/19 Page 2 of 2 PageID #: 48



requested that by July 12, 2019, plaintiff provide a global settlement demand, un-redacted
timesheets (without producing privileged information), and also fees based on a reasonable
hourly rate. Defendants respectfully request that the Court so-order plaintiff to do so, in order
that any further settlement conversations be productive.

        Furthermore, defendants request that the Court adjourn the settlement conference
currently scheduled for July 17, 2019 at 2 p.m. There are multiple reasons for this request. First,
the undersigned is no longer available at that time due to an unforeseen personal matter. Second,
even if the undersigned were available, as plaintiff’s counsel has not properly provided his
timesheets and/or any settlement demand, the parties cannot meaningfully engage in any pre-
settlement conference conversations. Third, and finally, once plaintiff does provide this
information, defendant requires an opportunity to evaluate the demand and the productiveness of
any further settlement conversations. The parties have conferred and would be available for a
settlement conference any time during the week of August 5, 2019, except after 12 p.m. on
Friday, August 9, 2019.

        In that vein, defendant also respectfully request that the Court require Ms. Bar-Chaim’s
presence at any settlement conference. While at the previous conference, plaintiff’s counsel
indicated that Ms. Bar-Chaim lives in Philadelphia and therefore it would be difficult for her to
travel to New York City for a conference, defendant believes that it would be most productive if
she was present. Indeed, Philadelphia is an approximately an hour and a half drive away from
the City of New York, the sole defendant to this action. Requiring her to attend the settlement
conference in the civil rights action that she brings so that this matter can be resolved is not
a hardship.

        Thus, defendants respectfully request that the Court: (1) adjourn the settlement
conference currently scheduled for July 17, 2019 to any time during the week of August 5, 2019
except August 9, 2019 after 12 p.m., or any other time convenient for the Court; (2) order
plaintiff to convey a global demand, an unredacted or less redacted timesheets, and fees based on
a reasonable rate for an attorney who has litigated four cases in this District by July 12, 2019;
and (3) the Court order Ms. Bar-Chaim to attend any settlement conference.

       Thank you for your consideration herein.

                                                     Respectfully submitted,

                                                            /s/

                                                     Brachah Goykadosh
                                                     Assistant Corporation Counsel
                                                     Special Federal Litigation Division
cc:    Andrew Justin Kurtz
       Zaki Isaac B. Tamir
       Attorney for Plaintiff
       Tamir Law Group PC
       30 Broad Street 14th Floor
       New York, New York 10004
